DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 3/30/2022 has been fully considered. Claims 8 and 11 are cancelled  and claims 1-7, 9-10 and 12-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalle Mese et al (WO 2005/118976).

Regarding claim 1, Dalle Mese discloses a covering element comprising a support having a top surface and a bottom surface (Fig. 3 #11; pg. 7, lines 21-25), a finishing layer having an outer surface and an inner surface (Fig. 3 #12; pg. 7, lines 21-25), wherein the finishing layer having an outer surface and an inner surface (Fig. 3 #12; pg. 7, lines 21-25), wherein the finishing layer is attached to the support with glue (Fig. 3 #13; pg. 7, lines 21-25) and wherein the support is made of polyester reinforced with glass fiber (Fig. 3 #11; pg. 7, lines 11-16).
The support having a top surface and a bottom surface reads on the claimed carrier layer comprising a first surface comp[rising a first area and a second surface opposite the first surface. The support made of polyester reinforced with glass fiber reads on the claimed first rigidity of the carrier layer. The finishing layer made of a textile material reads on claimed second rigidity being less than the first rigidity as a textile material would be less rigid than polyester reinforced with glass fiber. The glue reads on the claimed first adhesive. The inner surface of the finishing layer bonded to the top surface of the support with glue reads on the claimed fabric layer secured to the carrier layer by the first adhesive bonding a first portion of the fourth surface to the first surface. The area of the bottom surface of the support reads on the claimed carrier layer comprising a third area on the second surface. The glue on the bottom surface of the carrier reads on the claimed first adhesive deposited on the second area. The inner surface of the finishing layer bonded to the top surface and the bottom surface of the carrier with glue reads on the claimed fabric layer secured to the carrier layer by the first adhesive bonding the first portion of the fourth surface to the first surface and bonding a second portion of the fourth surface to the second surface.


    PNG
    media_image1.png
    204
    377
    media_image1.png
    Greyscale


Regarding claim 2, Dalle Mese discloses the covering element comprising glue attached to the top surface and bottom surface of the support (Fig. 3 #13; pg. 7, lines 21-25).
The glue attached to the top surface of the support reads on the claimed first adhesive deposited on the first area.

Regarding claim 3, Dalle Mese discloses the covering element comprising a support having a top surface and a bottom surface (Fig. 3 #11; pg. 7, lines 21-25).
The top surface of the support reads on the claimed first area being less than or equal to the total area of the first surface.

Regarding claim 4, Dalle Mese discloses the covering element comprising the finishing layer attached to the support with glue (Fig. 3 #13; pg. 7, lines 21-25).
The glue attached to the inner surface of the finishing layer reads on the claimed first adhesive deposited on the second area.

Regarding claim 5, Dalle Mese discloses the covering element comprising the finishing layer having an outer surface and an inner surface (Fig. 3 #12; pg. 7, lines 21-25).
The inner surface of the finishing layer reads on the claimed second area being less than or equal to the total area of the first surface.

Regarding claim 6, Dalle Mese discloses the covering element comprising the finishing layer attached to the support with glue (Fig. 3 #13; pg. 7, lines 21-25).
The finishing layer is slightly longer than the support. This reads on the claimed first area being substantially equal to the second area.

Regarding claim 9, Dalle Mese discloses the covering element comprising a support having a top surface and a bottom surface (Fig. 3 #11; pg. 7, lines 21-25).
The top surface of the support reads on the claimed first area being less than or equal to the total area of the first surface. The bottom surface of the support reads on the claimed third area being less than or equal to the total area of the second surface.

Regarding claim 10, Dalle Mese discloses the covering element comprising the finishing layer attached to the support with glue (Fig. 3 #13; pg. 7, lines 21-25).
The finishing layer is slightly longer than the support. This reads on the claimed combination of the first area and the second area being substantially equal to the combination of the area of the first portion and the area of the second portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dalle Mese et al (WO 2005/118976) in view of Nomura et al (JP 2011-068130). A machine translation is being used for the English translation of Nomura et al (JP 2011-068130).

Dalle Mese is relied upon as described above.

Regarding claim 7, Dalle Mese does not appear to explicitly disclose the covering element comprising the carrier layer comprising a lead edge flap where the lead edge flap partially covers the lead edge.

However, Nomura discloses a fabric sheet comprising a fabric (Fig. 9A #100; pg. 25 of translation) an adhesive disposed on a bottom surface of the fabric (Fig. 9A #200; pg. 1 of translation) and an object (Fig. 9A #500; pg. 25 of translation).
The object having a width longer than the fabric and adhesive reads on the claimed lead edge flap.
Nomura does not appear to explicitly disclose the lead edge flap folding over to contain the lead edge.
However, it would have been obvious to one of ordinary skill in the art to fold the extra width of the object such that it folds over the lead edge of the fabric and adhesive because one would do so to protect the edges of the article.

It would have been obvious to one of ordinary skill in the art having the teachings of Dalle Mese and Nomura before him or her, to modify the covering element of Dalle Mese to include the lead edge flap of Nomura for the support of Dalle Mese because having a lead edge flap would allow for a user to protect the edges of the article.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dalle Mese et al (WO 2005/118976) in view of Stelter et al (US 2005/0195261).

Dalle Mese is relied upon as described above.

Regarding claim 12, Dalle Mese does not appear to explicitly disclose the covering element comprising the ink for the image being a first dry marking material arranged on the third surface.

However, Stelter discloses a printing method of applying a fixing agent to a receiver to fix an ink jet image followed by using a fuser to fix the image to the receiver (paragraph [0019]) and wherein the fuser applies heat and pressure (paragraph [0027])
The applying a fixing agent to a receiver to fix an ink jet image followed by using a fuser which applies heat and pressure to fix the image to the receiver would provide a first dry marking material.

It would have been obvious to one of ordinary skill in the art having the teachings of Dalle Mese and Stelter before him or her, to modify the covering element of Dalle Mese to include the image of Stelter on the bottom surface of the support of Dalle Mese because having the required image would provide the desired design and appearance of the article.

Regarding claim 13, Dalle Mese does not appear to explicitly disclose the covering element comprising the first dry marking material being fused using heat and pressure.

However, Stelter discloses a printing method of applying a fixing agent to a receiver to fix an ink jet image followed by using a fuser to fix the image to the receiver (paragraph [0019]) and wherein the fuser applies heat and pressure (paragraph [0027])
The applying a fixing agent to a receiver to fix an ink jet image followed by using a fuser which applies heat and pressure to fix the image to the receiver reads on the claimed first dry marking material being fused using heat and pressure.

Regarding claim 14, Dalle Mese and Stelter do not appear to disclose the covering element comprising a second dry marking material arranged on the first dry marking material.
However it would have been obvious to duplicate the application of the fixing agent and ink onto the fabric followed by use of the fuser applying heat and pressure in order to provide a second dry marking material arranged on the first dry marking material and a second dry marking material arranged on the third surface.
It has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced". Please see MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would be obvious to duplicate the application of the fixing agent and the ink since the mere duplication of the application of the fixing agent and the ink would produce a known and unexpected result which would be an additional image for a desired decorative appearance.

Regarding claim 15, Dalle Mese does not appear to explicitly disclose the covering element comprising the second dry marking material being different from the first dry marking material being fused using heat and pressure.

However, Stelter discloses a printing method of applying a fixing agent to a receiver comprising applying ink jet images and toner images (paragraph [0012]).
The ink jet image and the toner image reads on the claimed second dry marking material being different from the first dry marking material as one image is an ink jet image and the other image is a toner image.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dalle Mese et al (WO 2005/118976) in view of Nomura et al (JP 2011-068130) in further view of Stelter et al (US 2005/0195261). A machine translation is being used for the English translation of Nomura et al (JP 2011-068130).

Regarding claim 16, Dalle Mese discloses a covering element comprising a support having a top surface and a bottom surface (Fig. 3 #11; pg. 7, lines 21-25), a finishing layer having an outer surface and an inner surface (Fig. 3 #12; pg. 7, lines 21-25), wherein the finishing layer having an outer surface and an inner surface (Fig. 3 #12; pg. 7, lines 21-25), wherein the finishing layer is attached to the support with glue (Fig. 3 #13; pg. 7, lines 21-25) and wherein the support is made of polyester reinforced with glass fiber (Fig. 3 #11; pg. 7, lines 11-16).
The support having a top surface and a bottom surface reads on the claimed carrier layer comprising a first surface comp[rising a first area and a second surface opposite the first surface. The support made of polyester reinforced with glass fiber reads on the claimed first rigidity of the carrier layer. The finishing layer made of a textile material reads on claimed second rigidity being less than the first rigidity as a textile material would be less rigid than polyester reinforced with glass fiber. The glue reads on the claimed first adhesive.


    PNG
    media_image1.png
    204
    377
    media_image1.png
    Greyscale


Dalle Mese does not appear to explicitly disclose the covering element comprising the carrier layer comprising a lead edge flap where the lead edge flap partially covers the lead edge and ink for the image being a first dry marking material being pressed into the third surface

However, Nomura discloses a fabric sheet comprising a fabric (Fig. 9A #100; pg. 25 of translation) an adhesive disposed on a bottom surface of the fabric (Fig. 9A #200; pg. 1 of translation) and an object (Fig. 9A #500; pg. 25 of translation).
The object having a width longer than the fabric and adhesive reads on the claimed lead edge flap.
Nomura does not appear to explicitly disclose the lead edge flap folding over to contain the lead edge.
However, it would have been obvious to one of ordinary skill in the art to fold the extra width of the object such that it folds over the lead edge of the fabric and adhesive because one would do so to protect the edges of the article.

Stelter discloses a printing method of applying a fixing agent to a receiver to fix an ink jet image followed by using a fuser to fix the image to the receiver (paragraph [0019]) and wherein the fuser applies heat and pressure (paragraph [0027])
The applying a fixing agent to a receiver to fix an ink jet image followed by using a fuser which applies heat and pressure to fix the image to the receiver would provide a first dry marking material pressed into the surface.

It would have been obvious to one of ordinary skill in the art having the teachings of Dalle Mese and Nomura before him or her, to modify the covering element of Dalle Mese to include the lead edge flap of Nomura for the support of Dalle Mese because having a lead edge flap would allow for a user to protect the edges of the article.

It would have been obvious to one of ordinary skill in the art having the teachings of Dalle Mese and Stelter before him or her, to modify the covering element of Dalle Mese to include the image of Stelter on the bottom surface of the support of Dalle Mese because having the required image would provide the desired design and appearance of the article.

Regarding claim 17, Dalle Mese discloses the covering element comprising the glue being sprinkled on the support (pg. 8, lines 26-29).
The glue being sprinkled on the support would provide areas with glue and without glue. This would read on the claimed first adhesive deposited in an area less than a total area of the fourth surface.

Regarding claim 18, Dalle Mese discloses the covering element comprising a support having a top surface and a bottom surface (Fig. 3 #11; pg. 7, lines 21-25), a finishing layer having an outer surface and an inner surface (Fig. 3 #12; pg. 7, lines 21-25), wherein the finishing layer having an outer surface and an inner surface (Fig. 3 #12; pg. 7, lines 21-25), wherein the finishing layer is attached to the support with glue (Fig. 3 #13; pg. 7, lines 21-25) and wherein the support is made of polyester reinforced with glass fiber (Fig. 3 #11; pg. 7, lines 11-16).
The inner surface of the finishing layer bonded to the top surface of the support with glue reads on the claimed fabric layer secured to the carrier layer by the first adhesive bonding a first portion of the fourth surface to the first surface. The area of the bottom surface of the support reads on the claimed carrier layer comprising a third area on the second surface. The glue on the bottom surface of the carrier reads on the claimed first adhesive deposited on the second area. The inner surface of the finishing layer bonded to the top surface and the bottom surface of the carrier with glue reads on the claimed fabric layer secured to the carrier layer by the first adhesive bonding the first portion of the fourth surface to the first surface and bonding a second portion of the fourth surface to the second surface.

Regarding claim 19, Dalle Mese and Stelter do not appear to disclose the covering comprising a second dry marking material arranged on the first dry marking material.
However it would have been obvious to duplicate the application of the fixing agent and ink onto the fabric followed by use of the fuser applying heat and pressure in order to provide a second dry marking material arranged on the first dry marking material and a second dry marking material arranged on the third surface.
It has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced". Please see MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would be obvious to duplicate the application of the fixing agent and the ink since the mere duplication of the application of the fixing agent and the ink would produce a known and unexpected result which would be an additional image for a desired decorative appearance.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dalle Mese et al (WO 2005/118976) in view of Stelter et al (US 2005/0195261).

Regarding claim 20, Dalle Mese discloses a covering element comprising a support having a top surface and a bottom surface (Fig. 3 #11; pg. 7, lines 21-25), a finishing layer having an outer surface and an inner surface (Fig. 3 #12; pg. 7, lines 21-25), wherein the finishing layer having an outer surface and an inner surface (Fig. 3 #12; pg. 7, lines 21-25), wherein the finishing layer is attached to the support with glue (Fig. 3 #13; pg. 7, lines 21-25) and wherein the support is made of polyester reinforced with glass fiber (Fig. 3 #11; pg. 7, lines 11-16).
The support having a top surface and a bottom surface reads on the claimed carrier layer comprising a first surface comp[rising a first area and a second surface opposite the first surface. The support made of polyester reinforced with glass fiber reads on the claimed first rigidity of the carrier layer. The finishing layer made of a textile material reads on claimed second rigidity being less than the first rigidity as a textile material would be less rigid than polyester reinforced with glass fiber. The glue reads on the claimed first adhesive. The inner surface of the finishing layer bonded to the top surface of the support with glue reads on the claimed fabric layer secured to the carrier layer by the first adhesive bonding a first portion of the fourth surface to the first surface. The area of the bottom surface of the support reads on the claimed carrier layer comprising a third area on the second surface. The glue on the bottom surface of the carrier reads on the claimed first adhesive deposited on the second area. The inner surface of the finishing layer bonded to the top surface and the bottom surface of the carrier with glue reads on the claimed fabric layer secured to the carrier layer by the first adhesive bonding the first portion of the fourth surface to the first surface and bonding a second portion of the fourth surface to the second surface.


    PNG
    media_image1.png
    204
    377
    media_image1.png
    Greyscale


Dalle Mese does not appear to explicitly disclose the covering element comprising ink for the image being a first dry marking material being pressed into the third surface.

However, Stelter discloses a printing method of applying a fixing agent to a receiver to fix an ink jet image followed by using a fuser to fix the image to the receiver (paragraph [0019]) and wherein the fuser applies heat and pressure (paragraph [0027])
The applying a fixing agent to a receiver to fix an ink jet image followed by using a fuser which applies heat and pressure to fix the image to the receiver would provide a first dry marking material pressed into the surface.

Dalle Mese and Stelter do not appear to disclose the covering comprising a second dry marking material arranged on the first dry marking material.
However it would have been obvious to duplicate the application of the fixing agent and ink onto the fabric followed by use of the fuser applying heat and pressure in order to provide a second dry marking material arranged on the first dry marking material and a second dry marking material arranged on the third surface.
It has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced". Please see MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would be obvious to duplicate the application of the fixing agent and the ink since the mere duplication of the application of the fixing agent and the ink would produce a known and unexpected result which would be an additional image for a desired decorative appearance.

It would have been obvious to one of ordinary skill in the art having the teachings of Dalle Mese and Stelter before him or her, to modify the covering element of Dalle Mese to include the image of Stelter on the bottom surface of the support of Dalle Mese because having the required image would provide the desired design and appearance of the article.

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 3/30/2022, with respect to the rejection of claims 1-6 and 11 under 102(a1) over Samii has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made for claims 1-6 and 9-10 under 102(a1) over Dalle Mese.

Applicants argue that Samii does not disclose a carrier layer comprising a third area on the second surface, the first adhesive is deposited on the second area, and the fabric layer being secured to the carrier layer by the first adhesive bonding the first portion of the fourth surface to the first surface and bonding a second portion of the fourth surface to the second surface.

The Examiner agrees and notes that Samii does not disclose a carrier layer comprising a third area on the second surface, the first adhesive is deposited on the second area, and the fabric layer being secured to the carrier layer by the first adhesive bonding the first portion of the fourth surface to the first surface and bonding a second portion of the fourth surface to the second surface.
Therefore, the previous 102 rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made for claims 1-6 and 9-10 under 102(a1) over Dalle Mese.

Applicants argue that the lead edge flap is a critical feature and is not obvious.

The Examiner agrees that the lead edge flap is a critical feature and is not obvious by itself.
Therefore, the previous 103 rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made for claim 7 under 103 over Dalle Mese in view of Nomura

Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive.

Applicants argue that Samii does not disclose claim 8.

The Examiner notes that claim 8 has been cancelled. It is not clear on the record if this claim was cancelled by mistake or should not have been cancelled.

Applicants argue that it is not obvious to duplicate the marking material in Stelter to obtain a second dry marking material.

The Examiner disagrees and notes that it would have been obvious to duplicate the application of the fixing agent and ink onto the fabric followed by use of the fuser applying heat and pressure in order to provide a second dry marking material arranged on the first dry marking material and a second dry marking material arranged on the third surface.
It has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced". Please see MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would be obvious to duplicate the application of the fixing agent and the ink since the mere duplication of the application of the fixing agent and the ink would produce a known and unexpected result which would be an additional image for a desired decorative appearance.
Applicants have not shown how duplicate the marking material to obtain a second dry marking material is a critical feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785